Order, Supreme Court, Bronx County, entered February 16, 1977, granting plaintiffs’ motion to set aside the jury verdict in favor of defendant and directing a new trial, is unanimously reversed, on the law and the facts, and the motion to set aside the verdict and for a new trial, is denied, and the verdict is reinstated, without costs and without disbursements. It appears without substantial contradiction that the note left among the papers in the jury room by the alternate juror upon her discharge was never read by any of the other jurors, and thus did not prejudice plaintiffs. Concur—Kupferman, J. P., Silverman, Lane and Markewich, JJ.